Citation Nr: 1610781	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-23 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).
 
 2.  Entitlement to service connection for a non-PTSD psychiatric disorder.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel









INTRODUCTION

The Veteran had active duty service from January 1969 to December 1970 in the United States Navy.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In February 2014, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  The United States Court of Appeals for Veterans Claims (Court) has clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  Although, regrettably, it will result in additional delay in adjudicating this appeal, a remand is required to ensure compliance with the Board's previous February 2014 remand directives.

Specifically, in the February 2014 Board remand, the Board instructed the AOJ to schedule the Veteran for "a personal hearing in accordance with his request."  In the body of the remand, the Board explained that the Veteran had requested a Travel Board hearing at the RO in an August 2013 submission.  

It appears from the record there was some confusion as to what type of hearing the Veteran had actually requested.  In this regard, subsequent to the Board remand, the RO sent the Veteran correspondence dated in March 2015 notifying him that a Decision Review Officer (DRO hearing) was scheduled for April 2015.  The Veteran failed to appear to this April 2015 DRO hearing without cause or explanation, according to an April 2015 Supplement Statement of the Case (SSOC).  However, simultaneously, the RO sent the Veteran several notice letters (contained on Virtual VA), dated in November 2014, February 2015, September 2015, and November 2015, notifying him that he was on a pending list of persons awaiting a Travel Board hearing, as opposed to a DRO hearing.  It does not appear that the Veteran has withdrawn his Travel Board hearing request.

The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Thus, a remand is required for the AOJ to reschedule the Travel Board hearing request for the Veteran.  See 38 C.F.R. §§ 20.700, 20.703, 20.704(b) (2015).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a Travel Board hearing with a Veterans Law Judge in accordance with his August 2013 request.  (The Veteran is already on a pending list of persons awaiting a Travel Board hearing at the RO).   

The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




